FILED
                            NOT FOR PUBLICATION                             MAR 10 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NOEL ESTUARDO TUCHEZ-                            No. 09-72767
ORDONEZ,
                                                 Agency No. A096-385-801
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 15, 2011 **


Before: CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Noel Estuardo Tuchez-Ordonez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order denying his motion to

reopen removal proceedings.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying, as untimely, petitioner’s

motion to reopen where the motion was filed more than two years after the BIA’s

final order. See 8 C.F.R. § 1003.2(c)(2). The BIA acted within its broad

discretion in determining that the evidence was insufficient to establish changed

country conditions in Guatemala. See 8 U.S.C.§ 1229a(c)(7)(C)(ii); Marty v.

Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“the critical question is . . . whether

circumstances have changed sufficiently that a petitioner who previously did not

have a legitimate claim for asylum now has a well-founded fear of future

persecution.”)

      Tuchez-Ordonez’s contention that the BIA failed to properly consider all the

evidence submitted with the motion fails because he has not overcome the

presumption that the BIA reviewed the record. See Fernandez v. Gonzales, 439

F.3d 592, 603 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-72767